 Case 2:19-cr-00033-JDL Document 28 Filed 05/27/19 Page 1 of 2                     PageID #: 66


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )       No. 2:19-cr-00033-JDL-1
                                                     )
ISAIAH MOKEME,                                       )
                                                     )
                              Defendant              )


                        ORDER OF DETENTION PENDING TRIAL

       This matter came before me on May 21, 2019, for a detention hearing pursuant to the Bail

Reform Act, 18 U.S.C. § 3141 et seq. Based on the information presented during the hearing, for

the reasons stated on the record, and after consideration of the factors set forth in 18 U.S.C. §

3142(g), I find, by a preponderance of the evidence, that there is no condition or combination of

conditions of release that will reasonably assure the defendant’s appearance as required and, by

clear and convincing evidence, that there is no condition or combination of conditions of release

that will reasonably assure the safety of any other person and the community.

       As stated on the record, the persuasive evidence includes, but is not limited to, the

defendant’s significant criminal history beginning at age 15 and including multiple drug

convictions and violations of conditions of release, the nature and circumstances of the offense

charged involving a large quantity of cocaine for which a statutory presumption against release

applies, the strong weight of the evidence against the defendant including video evidence, the

lengthy period of incarceration he faces including a five-year minimum, the commission of the

offense while on release on state charges, the large sum of cash ($160,000 in 16 bundles) and a

handgun found in a hidden compartment in the defendant’s car at the time of his last state arrest,

his residence with a fugitive from this District at the time of his arrest in Los Angeles, his prior
 Case 2:19-cr-00033-JDL Document 28 Filed 05/27/19 Page 2 of 2                   PageID #: 67


substance abuse history, and the multiple driver’s licenses with his image found in his bedroom

at the time of arrest. Accordingly, I ORDER that the defendant be detained pending trial.

       The defendant is committed to the custody of the Attorney General or his designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal. The defendant

shall be afforded a reasonable opportunity for private consultation with defense counsel. On

order of a court of the United States or on request of an attorney for the government, the person

in charge of the corrections facility shall deliver the defendant to the United States Marshal for

the purposes of an appearance in connection with a court proceeding.

       Dated this 27th day of May, 2019.


                                                    /s/ John H. Rich III
                                                    John H. Rich III
                                                    United States Magistrate Judge
